1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL D. KANE,                         Case No.: 19cv1354-WQH-MDD
12                              Petitioner,
                                              REPORT AND
13   v.                                       RECOMMENDATION OF UNITED
                                              STATES MAGISTRATE JUDGE
14   JOSIE GASTELO, Warden,
                                              RE: MOTION TO DISMISS
15                             Respondent.    PETITION FOR WRIT OF
                                              HABEAS CORPUS
16
17                                            [ECF No. 7]
18        This Report and Recommendation is submitted to United States
19   District Judge William Q. Hayes pursuant to 28 U.S.C. § 636(b)(1) and Civil
20   Local Rule 72.1(c) of the United States District Court for the Southern
21   District of California.
22        For the reasons set forth herein, the Court RECOMMENDS
23   Respondent’s motion to dismiss be DENIED. The Court finds that the
24   Petition contains both exhausted and unexhausted claims and therefore
25   RECOMMENDS that Petitioner be advised about the options available to
26   him with respect to his mixed petition. If Petitioner fails to pursue either
27   option, the Court FURTHER RECOMMENDS that Petitioner’s
                                              1
                                                                     19cv1354-WQH-MDD
1    unexhausted grounds for relief be DISMISSED and that the Court proceed
2    solely as to Petitioner’s exhausted ground for relief.
3                         I.     PROCEDURAL BACKGROUND
4    A.    Federal Proceedings
5          On July 16, 2019, Michael D. Kane (“Petitioner”), a state prisoner
6    proceeding pro se and in forma pauperis, constructively filed a Petition for
7    Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (ECF Nos. 1, 4).
8    Petitioner did not set forth specific claims in the instant federal petition;
9    rather he appended his original opening brief filed in the California Court of
10   Appeal and the appellate court’s opinion which related to a revised opening
11   brief. (See ECF No. 1). Construing his petition liberally, Petitioner raises
12   four grounds for relief: (1) the trial court prejudicially erred by failing to
13   instruct the jury that the prosecution must have proved Petitioner displayed
14   a deadly and dangerous weapon in a menacing manner during the robbery of
15   the victim; (2) the trial court abused its discretion and violated Petitioner’s
16   due process rights by failing to consider the option of striking one of
17   Petitioner’s prior strike convictions; (3) the trial court errantly stayed, rather
18   than struck, Petitioner’s one-year term on the prison-prior enhancement; and
19   (4) the trial court’s abstract of judgment should be corrected to reflect the
20   actual judgment imposed.1 (See ECF No. 1 at 5-10, 62-66).
21
22
     1Respondent contends that Petitioner only raises the first, third, and fourth grounds for
23   relief in his Petition. (ECF No. 7-1 (“MTD”) at 2). However, Petitioner clearly intended to
24   raise four grounds for relief. (ECF No. 1 at 5-10). While Petitioner did not attach the
     revised opening brief raising the second ground to his Petition, he did attach the
25   California Court of Appeal’s opinion addressing it. (Id. at 62-66). Further, Respondent is
     aware of the second ground for relief because Respondent references it in the instant
26   motion. (See MTD at 2 (citing Lodgment 6)). Because the Court “must construe pro se
     habeas filings liberally,” the Court finds that Petitioner has asserted four grounds for
27   relief in his Petition. See Laws v. Lamarque, 351 F.3d 919, 924 (9th Cir. 2003).

                                                  2
                                                                              19cv1354-WQH-MDD
1         On October 18, 2019, Josie Gastelo (“Respondent”) moved to dismiss the
2    Petition on the grounds that the Petition contains unexhausted and
3    procedurally defaulted claims. (ECF No. 7-1 (“MTD”)). To date, Petitioner
4    has not filed an opposition to Respondent’s motion. (See Docket; see also ECF
5    No. 5 (ordering Petitioner to file any opposition to Respondent’s motion to
6    dismiss on or before January 2, 2020)).
7    B.   State Proceedings
8         On April 6, 2017, Petitioner was found guilty by a jury for murder in
9    the first degree (Cal. Penal Code § 187(a)) and robbery (Cal. Penal Code §
10   211). (Lodgment 1 at 1209; Lodgment 2 at 141-42, 256). The jury further
11   found true the allegation that Petitioner personally used a deadly and
12   dangerous weapon (Cal. Penal Code § 12022(b)(1)). (Lodgment 1 at 1209;
13   Lodgment 2 at 141-42, 256). On June 6, 2017, Petitioner was sentenced to
14   seventy-five years to life, plus an additional eleven years. (Lodgment 1 at
15   2515-16; Lodgment 2 at 293-94).
16        Petitioner filed an appeal with the California Court of Appeal, filing an
17   amended opening brief on February 7, 2018, listing the grounds for relief
18   raised in the instant Petition. (Lodgment 4; Lodgment 6). On June 1, 2018,
19   the California Court of Appeal found that the trial court should have
20   stricken, rather than stayed, the prison prior term enhancement and that the
21   clerical errors in the abstract of judgment should be corrected. (Lodgment 9
22   at 3). Accordingly, the appellate court ordered the judgment be amended to
23   strike the prior prison term enhancement and that the abstract of judgment
24   be corrected to address certain clerical issues. (Id.). The appellate court
25   affirmed the judgment in all other respects. (Id.).
26        On July 11, 2018, Petitioner filed a Petition for Review with the
27   California Supreme Court raising a single argument: the trial court abused

                                            3
                                                                     19cv1354-WQH-MDD
1    its discretion and violated Petitioner’s due process rights by failing to
2    consider the option of striking one of Petitioner’s prior strike convictions.
3    (Lodgment 10). On August 15, 2018, the California Supreme Court denied
4    the petition for review without comment. (Lodgment 11).
5                               II.   LEGAL STANDARD
6         A federal court may not consider a petition for habeas corpus unless the
7    petitioner first has presented his claims to the state courts, thereby
8    exhausting them. 28 U.S.C. § 2254(b)(1)(A); Rose v. Lundy, 455 U.S. 509, 522
9    (1982). The exhaustion requirement is founded on federal-state comity, as
10   only when the state court has been presented with the claim may it “pass
11   upon and correct alleged violations of its prisoners’ federal rights.” Duncan v.
12   Henry, 513 U.S. 364, 365 (1995) (internal quotation marks and citations
13   omitted). Exhaustion of a habeas petitioner’s federal claims requires that
14   they have been fairly presented in each appropriate state court, including a
15   state supreme court with powers of discretionary review. Baldwin v. Reese,
16   541 U.S. 27, 29 (2004). In California, this generally entails direct or
17   collateral presentation to both the lower courts of appeal and the state
18   supreme court, though presentation to the state supreme court alone may
19   suffice. Ross v. Craven, 478 F.2d 240, 240-41 (9th Cir. 1973). To exhaust
20   one’s claims, the petitioner must also “alert[] [the state] court to the federal
21   nature of the claim.” Baldwin, 541 U.S. at 29. A petitioner may do so by
22   citing the source of federal law upon which he relies, or by labeling the claim
23   as “federal.” Id. at 32.
24        Where none of a petitioner’s claims have been presented to the highest
25   state court as required by the exhaustion doctrine, the Court must dismiss
26   the petition. Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006). Where
27   a petition contains unexhausted and exhausted claims, district courts “have

                                             4
                                                                       19cv1354-WQH-MDD
1    the discretion to hold a mixed petition in abeyance pending exhaustion of the
2    unexhausted claims.” Id.
3                                      III. DISCUSSION
4          Respondent contends Petitioner’s claims are unexhausted. (MTD at 3-
5    4). Petitioner raised four arguments in his direct appeal to the California
6    Court of Appeal. (Lodgment 6). However, he raised only one argument in his
7    Petition for Review with the California Supreme Court. (Lodgment 10). In
8    his Petition for Review he argued that “[i]t is simply not clear from [the]
9    record that the trial court recognized its discretion to strike just one of
10   [Petitioner’s] strike-priors and expressly declined to do so.” (Id. at 24).
11   Because Petitioner raised this ground for relief on direct appeal to the
12   California Court of Appeal and the California Supreme Court, he has
13   exhausted his second ground for relief. Petitioner did not raise any of his
14   other grounds for relief on direct appeal to the California Supreme Court.
15   (See Lodgment 6; Lodgment 10). Additionally, Petitioner has not sought
16   collateral review of his claims by way of a state habeas corpus petition. (See
17   generally, Lodgments; see also ECF No. 1 at 3). Therefore, Petitioner did not
18   exhaust his first, third, or fourth grounds for relief. Accordingly, the instant
19   Petition is mixed, meaning it contains both exhausted and unexhausted
20   claims.2
21
22
     2 According to Respondent, the first, third, and fourth grounds for relief are unexhausted
23   and procedurally defaulted because Petitioner no longer has an available state court
24   remedy on direct appeal with which to exhaust his claims. (MTD at 4). While Respondent
     is correct that Petitioner no longer has a state remedy on direct appeal for any of his
25   unexhausted grounds for relief, it is possible that Petitioner could present and exhaust an
     appropriate federal claim in the state courts. See In re Reno, 55 Cal. 4th 428, 460 (2012)
26   (“The United States Supreme Court recently, and accurately, described the law applicable
     to habeas corpus petitions in California: “While most States set determinate time limits
27   for collateral relief applications, in California, neither statute nor rule of court does so.

                                                   5
                                                                               19cv1354-WQH-MDD
1          A mixed petition is subject to dismissal absent a stay. See Rose, 455
2    U.S. at 518. Moreover, pursuant to the Anti-Terrorism and Effective Death
3    Penalty Act (“AEDPA”), all federal habeas petitions are subject to a one-year
4    statute of limitations, and claims not exhausted and presented to the federal
5    court within the one-year period are forfeited. 28 U.S.C. § 2244(d). As such,
6    if a petitioner presents a mixed petition, the petitioner may seek to stay the
7    exhausted claims while he pursues the unexhausted claims in state court.
8    Rhines v. Weber, 544 U.S. 269, 276-78 (2005). A petition may be stayed under
9    either Rhines, or under Kelly v. Small, 315 F.3d 1063, 1070-71 (9th Cir.
10   2003), overruled on other grounds by Robbins v. Carey, 481 F.3d 1143 (9th
11   Cir. 2007). See King v. Ryan, 564 F.3d 1133, 1138-41 (9th Cir. 2009).
12         Pursuant to Rhines, a stay is available only in the limited
13   circumstances where a petitioner shows that: (1) “the petitioner had good
14   cause for his failure to exhaust,” (2) “his unexhausted claims are potentially
15   meritorious,” and (3) “there is no indication that the petitioner engaged in
16   intentionally dilatory litigation tactics.” Rhines, 544 U.S. at 278. When a
17   petitioner satisfies these three requirements, “it likely would be an abuse of
18   discretion for a district court to deny a stay.” Id. However, even if a
19   petitioner had good cause for his failure to exhaust, “the district court would
20   abuse its discretion if it were to grant him a stay when his unexhausted
21   claims are plainly meritless.” Id. at 277.
22         Under Kelly, a stay requires: (1) that the petitioner file an amended
23   petition deleting his unexhausted claims; (2) that the district court “stay[]
24
25
26   Instead, California courts ‘appl[y] a general “reasonableness” standard’ to judge whether a
     habeas petition is timely filed.”) (quoting Carey v. Saffold, 536 U.S. 214, 222 (2002)).
27   Accordingly, Petitioner’s claims are not procedurally defaulted.

                                                  6
                                                                              19cv1354-WQH-MDD
1    and hold[] in abeyance the amended, fully exhausted petition, allowing the
2    petitioner the opportunity to proceed to state court to exhaust the deleted
3    claims”; and (3) that the petitioner subsequently amend his federal habeas
4    petition “and re-attaches the newly-exhausted claims to the original petition.”
5    King, 564 F.3d at 1135 (citing Kelly, 315 F.3d at 1070-71). However, the
6    petitioner may only amend his newly-exhausted claims back into his federal
7    petition if the claims are timely under the AEDPA or “relate back” to the
8    exhausted claims in the pending petition. Id. at 1140-43.
9         As set forth above, the Court finds that the Petition contains one
10   exhausted ground for relief (ground two) and three unexhausted grounds for
11   relief (grounds one, three, and four). Because the Petition contains both
12   exhausted and unexhausted claims, the Petition is subject to dismissal
13   absent a stay. Rose, 455 U.S. at 518; King, 564 F.3d at 1138-39. Petitioner
14   has not filed a motion for stay. (See Docket). Accordingly, the Court
15   RECOMMENDS that Petitioner be sent an order specifying his options with
16   respect to the mixed Petition. If Petitioner seeks to choose the Rhines
17   approach, he must file a motion for stay and address the three Rhines
18   conditions set forth above. If Petitioner seeks to stay this action under Kelly,
19   Petitioner must submit an amended petition asserting only his exhausted
20   claim for relief and must also file a motion for stay. If Petitioner does not
21   elect one of the identified options, then the Court RECOMMENDS that the
22   first, third, and fourth grounds for relief be DISMISSED and the Court
23   proceed solely as to Petitioner’s exhausted ground for relief (ground two).
24                                IV.   CONCLUSION
25        For the foregoing reasons, IT IS HEREBY RECOMMENDED that the
26   District Judge issue an Order: (1) approving and adopting this Report and
27   Recommendation, (2) DENYING Respondent’s motion to dismiss, (3) finding

                                             7
                                                                      19cv1354-WQH-MDD
1    the Petition contains exhausted and unexhausted claims, (4) issuing a Notice
2    Regarding Possible Partial Dismissal of Petition for Failure to Exhaust State
3    Court Remedies, and (5) DISMISSING Petitioner’s first, third, and fourth
4    grounds for relief if he does not move for a stay under Rhines or Kelly.
5         IT IS ORDERED that no later than February 24, 2020, any party to
6    this action may file written objections with the Court and serve a copy on all
7    parties. The document should be captioned “Objections to Report and
8    Recommendation.”
9         IT IS FURTHER ORDERED that any reply to the objections shall be
10   filed with the Court and served on all parties no later than March 9, 2020.
11   The parties are advised that failure to file objections within the specified time
12   may waive the right to raise those objections on appeal of the Court’s order.
13   See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998).
14        IT IS SO ORDERED.
15   Dated: January 31, 2020
16
17
18
19
20
21
22
23
24
25
26
27

                                             8
                                                                     19cv1354-WQH-MDD
